Title: To George Washington from Benjamin Walker, 1 February 1797
From: Walker, Benjamin
To: Washington, George


                        
                            Sir 
                            Philadelphia 1st Feby 1797
                        
                        The situation of my private affairs obliging me to reside in the Country, I am
                            under the necessity of requesting, that this Letter may be considered as a resignation of
                            the Office which I hold, of Naval Officer of the district of the City of New York—at the
                            same time I take the liberty to mention that Mr Richard Rogers, who has served as my Deputy
                            from the first establishment of the Office, means to offer himself as a Candidate to succeed
                            me.
                        It would be injustice in me not to mention to you the very high opinion I
                            entertain of this Gentleman, to his unremitted attention & superior abilities it is
                            owing, that the business of that Office has been conducted in a manner that has fully
                            answerd the Ends for which it was Established, saved immense sums to the public and at the
                            same time given universal satisfaction.
                        Mr Rogers is so universally esteemed and his abilities are so well known that I
                            have not a doubt but his pretensions will be supported by the most respectable Characters of
                            the City and should he be so fortunate as to meet your approbation, I have no hesitation in
                            saying he will be an acquisition to the United States.
                        
                        Altho’ I have endeavoured to make the best return I could for all your favors,
                            by a faithfull discharge of the duties assigned me—yet feeling as I do how much I owe to the
                            protection you have afforded me during the many years I have been in public service, I
                            cannot omit this opportunity of returning you my sincere thanks, and of assuring you that I
                            shall thro life entertain a gratefull sense of all your favors. I have the honor to be with
                            great respect sir Your most Obedient humble Servant
                        
                            Ben. Walker
                            
                        
                    